DETAILED ACTION
This action is in response to the amendment filed on 04/22/22.
Claims 16-38 are pending and have been examined.
Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-20, 22, 24-32, 34, 36 and 38 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Viola et al. (5,954,259) or, in the alternative, under 35 U.S.C. 103 as obvious over Viola et al. (5,954,259) in view of Shelton, IV et al. (2004/0232195).
	Regarding claims 16 and 31, Viola discloses a first jaw member (90) comprising a proximal end, a distal end, and a channel (80) extending from the proximal end to the distal end (Fig. 5), the channel being configured to receive a staple cartridge assembly (90); a second jaw member (110) including an anvil plate having a plurality of staple forming pockets (not shown numerically; Fig. 10), the first and second jaw members supported in relation to each other for movement between approximated (Fig. 10) and spaced positions (Fig. 9); and a drive beam (96) movable between the proximal end and the distal end of the first jaw member and having a substantially I-shaped cross-sectional profile (100), the drive beam having a first strut (104; Fig. 5), a second strut (108), and a support beam (100) extending between and connecting the first strut and the second strut along a first axis, wherein the first strut (104) protrudes from the support beam along a second axis that is substantially perpendicular to the first axis (Figs. 5 and 9-10), wherein the second strut (108) protrudes from the support beam along a third axis that is substantially perpendicular to the first axis, and wherein the first strut is configured to engage with the first jaw member and the second strut is configured to engage with the second jaw member to progressively move the first and second jaw members from the spaced position (Fig. 9) to the approximated position (Fig. 10) as the drive beam moves from the proximal end of the first jaw toward the distal end of the first jaw; wherein the staple cartridge assembly comprises a knife (130), a sled (120), and a plurality of staples (Figs. 9-10), wherein the knife has a knife blade (130), and wherein the sled has a plurality of wedge members (122, 124, 125) and is configured to engage a plurality of staple pushers (not shown; par. 14); wherein the knife and the sled are positioned at least partially distal to the drive beam (Figs. 5, 9-10) so that distal movement of the drive beam moves the knife and the sled toward the distal end of the first jaw member (Fig. 10), wherein the sled is configured to drive the plurality of staple pushers during distal movement, and wherein the sled is configured to be moved by the drive beam to a distal sled position or a distal-most sled position (Fig. 10) and remain at the distal sled position or the distalmost sled position when the drive beam moves proximally (i.e. when the drive beam reaches the distal most position, the first strut 104 disengages the anvil through slot 114 and returns to the proximal position while the sled remains at the distal position. The spent cartridge and the sled could be removed and replaced for a new cartridge; col. 8, lines 1-16).
	In the alternative, if it can be argued that Viola does not disclose wherein the sled remains at the distal position when the drive beam moves proximally, then Shelton’195 teaches a surgical instrument comprising a drive beam (14) and a sled (218), wherein the sled is configured to be moved by the drive beam to a distal sled position and remain at the distal position when the drive beam moves proximally (Fig. 25-28) for the purposes of preventing firing of a missing or spent cartridge and allowing replacement of the sled within a spent staple cartridge (pars. 14, 79, 98-99). It would have been obvious to one having ordinary skills in the art to have provide these features to Viola in order to prevent firing of a missing or spent cartridge and allowing replacement of the sled along a spent staple cartridge.
	Regarding claims 17-20, 24-30, 32, 36 and 38 Viola discloses wherein the drive beam (100) comprises a bore (at the vicinity of 92; Figs. 5 and 9) in at least the support beam; wherein a drive shaft (78) extends through the bore of the drive beam; wherein the knife (130) is a component of the sled (120); wherein the knife is configured to withdraw the knife blade from a position at or near the distal end of the first jaw member to a position at or near the proximal end of the first jaw member after ejection of staples (note that the drive member and the knife blade are returned to the proximal position by inserting the drive beam through the slot 114a; Fig. 5); wherein each of the plurality of wedge members (122, 124, 125) of the sled have angled leading edges (Fig. 5), and wherein the angled leading edges are configured to contact the staple pushers during distal movement of the sled and to cause the staple pushers to drive staples from the staple cartridge assembly toward the anvil plate of the second jaw member (Fig. 10); wherein the staples are driven toward the staple forming pockets of the anvil plate (Fig. 10); wherein the staple cartridge assembly has a cartridge body (90; Fig. 5); wherein the staple cartridge is removable (par. col. 8, lines 1-16); wherein the distal sled position is at a substantially distal-most position of the channel; wherein the sled remains in the distal sled position following any proximal movement of the drive beam due to frictional engagement of the sled with the channel; a shaft (14); and,  wherein the surgical instrument is configured to rotate about the longitudinal axis of the shaft (via rotor 50).
	Regarding claims 22 and 34, Shelton also shows wherein the knife is configured to limit or prevent movement of the knife following proximal movement of the drive bean (since the knife is attached to the drive beam, locked engagement of the drive bean also prevents movement of the knife; Figs. 28-34). 
Claim(s) 37 is/are rejected under 35 U.S.C. 103 as obvious over Viola et al. (5,954,259) in view of Shelton, IV et al. (2004/0232195), as applied above in claim 36, and further in view of Shelton, IV et al. (2007/0175949).
	Regarding claim 37, the modified invention of Viola discloses all the claimed elements, as discussed above, but fails to disclose wherein the surgical instrument is configured to move between a linear configuration that is substantially parallel to the longitudinal axis of the shaft and an angled configuration that is pitched relative to the longitudinal axis of the shaft. Shelton teaches the concept of a surgical instrument comprising an articulation pivot (14; Fig. 43) for the purposes of effecting rotation of the instrument to obtain a desired placement and/or orientation of the device during a surgical procedure. It would have been obvious to one having ordinary skills in the art to have provided Viola’s instrument with an articulation pivot as taught by Shelton in order to facilitate a desired placement of the instrument during a surgical procedure.
Allowable Subject Matter
Claims 21, 23, 33 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments, with respect to the rejection(s) of claim(s) 16 and 31 under 35 U.S.C 103 over Shelton’949 in view of Shelton’195 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Viola’259.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHELLE LOPEZ/           Primary Examiner, Art Unit 3731